Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II as set forth in the Office action mailed on 11/16/2021, is hereby withdrawn and claim 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 8-10 of the response, filed 06/09/2022, with respect to the rejection(s) of claims 1-4, 7, 9-11 and 13-17 under 35 U.S.C. § 102(a)(1) as being anticipated by Nemani (U.S. 2013/0109187)/ the rejection(s) of claim 1-3 and 19 under 35 U.S.C. § 102(a)(1) as being anticipated by Meng (U.S.2014/0199846) (particularly the arguments that Negami/Meng fails to disclose the feature of “by supplying oxygen-containing radicals and fluorine- containing radicals, etching the damage layer with the fluorine-containing radicals and oxidizing a remaining damage layer with the oxygen-containing radicals to modify the remaining damage layer into an oxide...”, as recited in amended claims 1, 17, because in paragraph [0033] of Nemani, the Si-O containing protecting layer 332 is deposited onto the low-k dielectric layer 304 after the fluorocarbon polymer 324 is removed from the trench and  the Si-O containing protecting layer 332 of Nemani does not correspond to the “oxide” of claim 1, which is an oxidized version of the remaining (or residual) damage layer; the target removed in Meng is the opening modifying layer 4, not the film of silicon-oxygen-carbon-fluorine polymers (corresponds to the “damage layer” of claim 1, 19) and there is no disclosure in Meng of any layer corresponding to the “damage layer” of claim 1, 19 being etched by the fluorine-containing radicals, and the residual of the damage layer left un-etched being modified (oxidized) into an oxide) have been fully considered and are persuasive.  The rejection(s) of claims 1-19, as set forth in the office action dated 01/14/2022 has been withdrawn. 
  Regarding claim 20, the cited prior art of record fails to disclose or render obvious a non-transitory computer-readable storage medium storing a computer executable program for controlling a processing system and the program comprises the limitation of wherein said removing the damage layer includes by supplying oxygen-containing radicals and fluorine-containing radicals, etching the damage layer with the fluorine-containing radicals and oxidizing a remaining damage layer with the oxygen-containing radicals to modify the remaining damage layer into an oxide, in combination with the rest of the limitations of claim 20
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713